DETAILED ACTION
This communication is in response to the claims filed on 07/10/2019. 
Application No: 16/476,941.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Reasons for allowance
Claims 1, 3-5, 7-9, 12-17, 20, 24, 28, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
A computer-implemented medical data processing method for determining a difference in position of an imaged anatomical body part of a patient, the method comprising executing, on at least one processor of at least one computer, steps of:
a)	acquiring, at the at least one processor, first patient image data describing a digital image of a first anatomical body part and a second anatomical body part during a first phase of inspiration and the position of the first anatomical body part and the position of the second anatomical body part during the first phase of inspiration in a first reference system associated with the first image data; 
b) 	acquiring, at the at least one processor, second patient image data different from the first patient image data describing a digital image of the first anatomical body part during a second phase of inspiration and the position of the first anatomical body part during the second phase of inspiration in a second reference system;
	acquiring, at the at least one processor, third patient image data different from the first patient image data and the second patient image data describing a digital image of the second anatomical body part during a third phase of inspiration and the position of the second anatomical body part during the third phase of inspiration in the second reference system;
c) 	determining , by the at least one processor, position transformation data describing a transformation between the first reference system and the second reference system, the position transformation data being determined based on the first patient image data and the third patient image data; and
d) 	determining, by the at least one processor and based on the first patient image data and the second patient image data and the position transformation data, position difference data describing a relative position between the position of the first anatomical body part during the first phase of inspiration and the position of the first anatomical body part during the second phase of inspiration, 
	wherein the first patient image data is three-dimensional image data, the second patient image data is two-dimensional image data, the first anatomical body part is a body part moving during inspiration, the second anatomical body part is a body part not moving during inspiration, the first phase of inspiration is a phase of deep inspiration breath hold at a first point in time, and the second phase of inspiration is a phase of deep inspiration breath hold at a second point in time, which is later than the first point in time.
 


The representative claim 28 distinguish features are underlined and summarized below:
A non-transitory, computer-readable storage medium having stored thereon computer-executable instructions for a computer program which, when running on at least one processor of at least one computer or when loaded into a memory of at least one computer, causes the at least one computer to:
	acquire first patient image data describing a digital image of a first anatomical body part and a second anatomical body part during a first phase of inspiration and the position of the first anatomical body part and the position of the second anatomical body part during the first phase of inspiration in a first reference system associated with the first image data; 
	acquire second patient image data different from the first patient image data describing a digital image of the first anatomical body part during a second phase of inspiration and the position of the first anatomical body part during the second phase of inspiration in a second reference system;
	acquire third patient image data different from the first patient image data and the second patient image data describing a digital image of the second anatomical body part during a third phase of inspiration and the position of the second anatomical body part during the third phase of inspiration in the second reference system;
	determine position transformation data describing a transformation between the first reference system and the second reference system, the position transformation data being determined based on the first patient image data and the third patient image data; and
	determine, based on the first patient image data and the second patient image data and the position transformation data, position difference data describing a relative position between the position of the first anatomical body part during the first phase of inspiration and the position of the first anatomical body part during the second phase of inspiration, 
	wherein the first patient image data is three-dimensional image data, the second patient image data is two-dimensional image data, the first anatomical body part is a body part moving during inspiration, the second anatomical body part is a body part not moving during inspiration, the first phase of inspiration is a phase of deep inspiration breath hold at a first point in time, and the second phase of inspiration is a phase of deep inspiration breath hold at a second point in time, which is later than the first point in time.


The representative claim 31 distinguish features are underlined and summarized below:
A system for supporting determining a difference in position of an imaged anatomical body part of a patient, the system comprising:
	a computer having computer-executable instructions that, when executed, configure the computer to:
	acquire first patient image data describing a digital image of a first anatomical body part and a second anatomical body part during a first phase of inspiration and the position of the first anatomical body part and the position of the second anatomical body part during the first phase of inspiration in a first reference system associated with the first image data; 
	acquire second patient image data different from the first patient image data describing a digital image of the first anatomical body part during a second phase of inspiration and the position of the first anatomical body part during the second phase of inspiration in a second reference system;
	acquire third patient image data different from the first patient image data and the second patient image data describing a digital image of the second anatomical body part during a third phase of inspiration and the position of the second anatomical body part during the third phase of inspiration in the second reference system;
	determine position transformation data describing a transformation between the first reference system and the second reference system, the position transformation data being determined based on the first patient image data and the third patient image data; and
	determine, based on the first patient image data and the second patient image data and the position transformation data, position difference data describing a relative position between the position of the first anatomical body part during the first phase of inspiration and the position of the first anatomical body part during the second phase of inspiration; and
	a medical imaging device for acquiring patient image data, the medical imaging device being operably coupled to the computer for transmitting a signal to the computer corresponding to the patient image data, wherein the patient image data is at least one of the first patient image data, the second patient image data and third patient image data.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 28 and 31 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of VILSMEIER, Zhang and Smith teaches following:
 	VILSMEIER (WO 2016030470 A1) teaches a medical data processing method of determining a transformation for determining a breathing state-dependent geometry of an anatomical body part of a patient's body. When conducting radiotherapy or radiosurgery, respectively, it is desirable to know where the treatment body part which shall be irradiated with ionizing radiation is located when the beam is activated. A treatment body part which is positioned in the thorax or abdomen, respectively, is subject to respiratory movement so that its position is generally not known while the patient is breathing. Further, Previous approaches to determining the position of the treatment body part include taking a computed tomography of the treatment body part while the patient is breathing freely and has marker devices fixedly attached to the thorax. The marker devices are tracked with an optical tracking system to determine their position during respiratory movement of the thorax. These positions are time-correlated with the time passed during acquisition of the computed tomography and thereby allow for determining the position of the treatment body part at a specific point in time during the patient's respiratory cycle if the marker devices are again attached to the patient's thorax and tracked during therapy. However, that approach requires use of a number of devices such as a tracking system during therapy. Furthermore, the patient is subjected to a comparably high radiation dose during acquisition of the computed tomography. Further, The present invention therefore provides a medical data processing method for determining a positional transformation of the position of a treatment body part shown in an image into the position it would have at a specific respiratory state. This method allows for example to at least partly avoid the radiation dose applied to a patient for generation of a four-dimensional planning tomography of the treatment body part.

Zhang (US 20140275704 A1) teaches a plan to synchronize radiation delivery to a target in a patient with patient breathing phase and amplitude as the independent variable comprising (a) obtaining simultaneous data on patient breathing and target shape and location, (b) correlating the data and optimizing the correlation, (c) establishing optimal parameters of radiation delivery for each breathing phase/amplitude or for each target shape/location; and (d) synchronizing radiation delivery to a target in a patient with patient breathing comprising (a) positioning the patient, (b) monitoring actual breathing or the shape/location of the target, and (c) while monitoring, delivering radiation to the target according to a plan; and a system for controlling radiation delivery by a device to a target in a patient comprising (i) a processor, which receives and processes data on breathing or the shape/location of the target, and (ii) a controller, which controls radiation delivery to the target according to a plan, which synchronizes radiation delivery to the target with breathing data or the shape/location of the target.

Smith (US 7889906 B2) teaches an image processing systems for use with patient positioning devices. Further, a mechanical couch is provided as part of the treatment apparatus such that under the control of the computer the relative positions of the mechanical couch and the treatment apparatus may be varied. The camera rigs obtain video images of a patient lying on the mechanical couch. The computer processes these images to generate a three-dimensional model of the surface of the patient relative to the treatment apparatus. Further, the models could be utilized to activate the treatment apparatus automatically so that for example the breathing cycle of a patient could be monitored and the application of radiotherapy applied at the same point during the breathing cycle when the patient was closest to a planned treatment position. In such a system, the wire mesh model data generated would be utilized to control the treatment apparatus gating so that the synchronization of treatment and the breathing cycle could be achieved.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
determine position transformation data describing a transformation between the first reference system and the second reference system, the position transformation data being determined based on the first patient image data and the third patient image data; and
	determine, based on the first patient image data and the second patient image data and the position transformation data, position difference data describing a relative position between the position of the first anatomical body part during the first phase of inspiration and the position of the first anatomical body part during the second phase of inspiration, 
	wherein the first patient image data is three-dimensional image data, the second patient image data is two-dimensional image data, the first anatomical body part is a body part moving during inspiration, the second anatomical body part is a body part not moving during inspiration, the first phase of inspiration is a phase of deep inspiration breath hold at a first point in time, and the second phase of inspiration is a phase of deep inspiration breath hold at a second point in time, which is later than the first point in time.


VILSMEIER teaches a medical data processing method of determining a transformation for determining a breathing state-dependent geometry of an anatomical body part of a patient's body; but failed to teach one or more limitations including, 
determine position transformation data describing a transformation between the first reference system and the second reference system, the position transformation data being determined based on the first patient image data and the third patient image data; and
	determine, based on the first patient image data and the second patient image data and the position transformation data, position difference data describing a relative position between the position of the first anatomical body part during the first phase of inspiration and the position of the first anatomical body part during the second phase of inspiration, 
	wherein the first patient image data is three-dimensional image data, the second patient image data is two-dimensional image data, the first anatomical body part is a body part moving during inspiration, the second anatomical body part is a body part not moving during inspiration, the first phase of inspiration is a phase of deep inspiration breath hold at a first point in time, and the second phase of inspiration is a phase of deep inspiration breath hold at a second point in time, which is later than the first point in time.


Zhang and Smith alone or in combination failed to cure the deficiency of VILSMEIER.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a computer-implemented medical data processing system for determining a difference in position of an imaged anatomical body part of a patient. Further, The treatment of breast cancer in most cases starts with a resection of the tumor, and is followed by radiation therapy. Clinical studies have shown that irradiating the tumor bed reduces the risk of recurrence dramatically. Negative side-effects are for example that the heart—especially the RIVA (ramus interventricular is anterior, a coronary vessel)—is very sensitive to radiation and thus the treatment may in the long term lead to heart diseases. This problem arises especially regarding treatment of the left breast, because in this case the distance from target to the heart is comparatively short. Therefore, these treatments are mostly performed in state of a deep inspiration breath-hold (DIBH). With inspiration, the heart moves away from the area to be treated in inferior and posterior direction, and thus the heart is moved out of the radiation beam's path. The patient is coached to perform a deep inspiration breath hold during CT scanning. The treatment plan is created based on that CT scan. During treatment the patient is again coached to—as close as possible—reproduce the DIBH that was existent during CT scanning. Further, the present invention is designed so that the usual planning data can be used whilst enjoying the benefits of a treatment during DIBH. The present invention is designed to provide a reliable method for determining a difference in position of an imaged anatomical body part of a patient.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645